PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/564,217
Filing Date: 9 Sep 2019
Appellant(s): Kittur et al.



__________________
Lawrence Merkel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 11-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable under Wong et al. (US PG PUB 2009/0279559) in view of Dodge et al (U.S. PG PUB 2006/0206887).
Regarding claim 1, Wong teaches a non-transitory computer accessible storage medium storing a plurality of instructions that are computer-executable to cause the computer to: 
receive a message on a first port that is configured into a port group with one or more second ports (see ¶ [0005] “each ingress data port adapted to receive an input data stream from a corresponding first processor, each input data stream formed of ingress data packets, each ingress data packet including priority factors coded therein, (b) an aggregation module coupled to the ingress data ports, adapted to analyze and combine the plurality of input data steams into one aggregated data stream in response to the priority factors”); 
enqueue the message in a queue associated with the port group according to a queue policy associated with the first port, wherein the queue is also used for messages from the one or more second ports (see ¶ [0050] “Each input data stream is formed of ingress data packets, and each ingress data packet includes priority factors coded therein, as described above. Each of the ingress data packets are analyzed and classified into one of predetermined priority classes based on the priority factors (302). The 
dequeue the message to a receiving thread based on a receive policy associated with the first port (see ¶ [0050] “A data packet corresponding to the selected packet descriptor is read from the memory (312), and an aggregated data stream is generated combining the data packets read from the memory, and aggregated data stream is sent to the second processor (314).”).
Wong does not expressly disclose wherein the receive policy specifies a priority at which the receiving thread executes to process the message, wherein the priority affects scheduling of the receiving thread for execution in the computer with respect to other threads awaiting scheduling for execution in the computer.
However, Dodge teaches wherein the receive policy specifies a priority at which the receiving thread executes to process the message, wherein the priority affects scheduling of the receiving thread for execution in the computer with respect to other threads awaiting scheduling for execution in the computer (see ¶ [0050] ‘In a message-passing operating system, when a thread sends a message to a server, the thread that receives the message may inherit the priority of the sending thread. This prevents priority inversion, because the server thread is doing work on behalf of the sending client. The thread in an adaptive partition may send a message to the server in block 510. The server may assign the priority level of the sending thread to the receiving thread. The server also may assign the criticality status of the sending thread to the receiving thread.” And ¶ [0063] “FIG. 10 shows a method for prioritizing access to a mutex in an adaptive partitioning system, when one thread may hold a mutex, and several other threads may be waiting for the same mutex 1000. When the thread holding the mutex runs out of budget, the scheduler begins billing the run time of the thread holding the mutex to the partition of the thread waiting for the mutex which, of all the threads waiting for the mutex, is most likely to run next.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Wong by adapting the teachings of Dodge for a scheduling 
Regarding claim 2, Wong teaches wherein the queue policy is first in, first out, and wherein messages received on the first port are processed in the order received on the first port (see ¶ [0045] “These write buffers 152a and 152b are typically first-in first-out (FIFO) buffers and adapted to store the analyzed data packets until they are written into the memory 120.”).
Regarding claim 3, Wong teaches wherein a second queue policy associated with at least one of the one or more second ports is priority, and wherein the messages received on the first port are processed with respect to messages received on the at least one of the one or more second ports based on a relative priority of the first port to the at least one of the one or more second ports (see ¶ [0029] “The queue module 42 includes a plurality of priority queues 48 and selection logic 50. Each of the priority queues 48 is provided for the corresponding priority class, and the selection logic 50 implements a queue scheme. For example, four (4) priority queue may be provided. The first and second packet analyzers 40a and 40b analyze and classify each of the ingress data packets into one of the priority classes based on the priority factors, and also generate a packet descriptor for each of the analyzed ingress data packets. The analyzed data packet is stored in the memory 20. The packet descriptor contains a reference to a memory location of its analyzed data packet. The packet descriptor is placed in a priority queue 48 corresponding to the priority class of the data packet. The selection logic 50 arbitrates and select a packet descriptor from among the priority queues 48 in accordance with the queue scheme. Such a queue scheme includes strict fair queuing, weighted fair queuing, and the like.”).
Regarding claim 4, Wong teaches wherein the queue policy is priority, and wherein the message is processed with respect to messages received on the one or more second ports based on a relative priority of the first port to the one or more second ports (see ¶ [0032] “Similarly to the input data stream in the circuit 10 above, the input data stream 25 is formed of ingress data packets, and each ingress data packet includes priority factors coded therein. The aggregation module 19 is coupled to the ingress data port 17. The aggregation module 19 analyzes and selectively recombines the ingress data packets in response to the priority factors so as to generate an aggregated data stream 27 for a second data link which has a second bandwidth smaller than the first bandwidth. The memory 21 is coupled to the 
Regarding claim 5, Wong teaches wherein messages having a same priority are processed in the order the messages are received (see ¶ [0045] “These write buffers 152a and 152b are typically first-in first-out ( FIFO) buffers and adapted to store the analyzed data packets until they are written into the memory 120”).
Regarding claim 7, Wong teaches wherein the receive policy causes the receiving thread to execute at a current priority of the receiving thread (see ¶ [0050] “A packet descriptor is selected from among the priority queues by arbitrating the packet descriptors in the priority queues using selection logic implementing a queue scheme (310). A data packet corresponding to the selected packet descriptor is read from the memory (312), and an aggregated data stream is generated combining the data packets read from the memory, and aggregated data stream is sent to the second processor (314).”).
Regarding claim 11, Wong teaches wherein the receive policy causes the receiving thread to execute at a priority assigned to the first port (see ¶ [0050] “The packet descriptor is placed in a priority queue corresponding to the priority class of the data packet (308). The packet descriptors from each data stream of the same priority class are placed in the same priority queue for that priority class. A packet descriptor is selected from among the priority queues by arbitrating the packet descriptors in the priority queues using selection logic implementing a queue scheme (310).”).
Regarding claim 12, Wong teaches wherein the receive policy causes the receiving thread to execute at a priority assigned to a source thread that transmitted the message to the first port (see ¶ [0047] “As shown in FIG. 4, in the transmit signal (Tx) path, the circuit 110 includes the forwarding module 132 between the egress data input port 128 and the egress data output ports 134a and 134b. In accordance with one embodiment of the present invention, the forwarding module 132 includes a data decoder 160, a buffer 162, first and second forwarding logic 164a and 164b, and first and second data encoders 166a and 166b. The forwarding logic 164a and 146b forwards an egress data packet of the data stream 130 to one of the data encoders 166a or 166b in response to destination information associated with the egress data packet”).

Regarding claim 14, Wong teaches wherein the port group further supports a floor that limits the priority to no less than a minimum priority (see ¶ [0044] “If the ingress data packet has been formatted with another priority queue scheme, such an external priority number, for example, a predefined VLAN priority number, may also be mapped onto one of the (internal) priority numbers 3, 2, 1, and 0. If the ingress data packet is a protocol packet, the priority factor associated with the protocol filter may be assigned with number 3.”).
Regarding claim 15, is an independent system claim containing substantially the same limitations as claim 1, thus they are rejected for the same reasons. In addition, Wong teaches is a computer system one or more processors (see Fig. 2 Processors); and a non-transitory computer accessible storage medium storing a plurality of instructions that are executable on the one or more processors (see Fig. 2 Memory).
	Regarding claim 16, Wong teaches wherein the one or more processors execute the receiving thread (see ¶ [0050] “A packet descriptor is selected from among the priority queues by arbitrating the packet descriptors in the priority queues using selection logic implementing a queue scheme (310). A data packet corresponding to the selected packet descriptor is read from the memory (312), and an aggregated data stream is generated combining the data packets read from the memory, and aggregated data stream is sent to the second processor (314).”).
	Regarding claim 17, Wong teaches wherein the one or more processors execute a source thread that transmits the message to the first port (see ¶ [0047] “As shown in FIG. 4, in the transmit signal (Tx) path, the circuit 110 includes the forwarding module 132 between the egress data input port 128 and the egress data output ports 134a and 134b. In accordance with one embodiment of the present invention, the forwarding module 132 includes a data decoder 160, a buffer 162, first and second forwarding logic 
	Regarding claim 18, is an independent method claim containing substantially the same limitations as claim 1, thus they are rejected for the same reasons.	
Regarding claim 19, Wong teaches wherein the queue policy is first in, first out (see ¶ [0045] “These write buffers 152a and 152b are typically first-in first-out ( FIFO) buffers and adapted to store the analyzed data packets until they are written into the memory 120.”).
	Regarding claim 20, Wong teaches wherein the queue policy is priority (see ¶ [0029] “The queue module 42 includes a plurality of priority queues 48 and selection logic 50. Each of the priority queues 48 is provided for the corresponding priority class, and the selection logic 50 implements a queue scheme. For example, four (4) priority queue may be provided. The first and second packet analyzers 40a and 40b analyze and classify each of the ingress data packets into one of the priority classes based on the priority factors, and also generate a packet descriptor for each of the analyzed ingress data packets. The analyzed data packet is stored in the memory 20. The packet descriptor contains a reference to a memory location of its analyzed data packet. The packet descriptor is placed in a priority queue 48 corresponding to the priority class of the data packet. The selection logic 50 arbitrates and select a packet descriptor from among the priority queues 48 in accordance with the queue scheme. Such a queue scheme includes strict fair queuing, weighted fair queuing, and the like.”).
	Regarding claim 22, corresponds with claim 7 above, therefore it is rejected for the same reasons.
	Regarding claim 23, corresponds with claim 11 above, therefore it is rejected for the same reasons.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable under by Wong et al. (US PG PUB 2009/0279559) in view of Dodge et al (U.S. PG PUB 2006/0206887), further in view of Dhanabalan (US PG PUB 2018/0077068).

However, Dhanabalan teaches wherein the plurality of instructions, when executed, reset the receiving thread's current priority to an initially-assigned priority to process the message (see ¶ [0324] “At step 1120, the intermediary device can determine if the timer set at step 1114 expired. If the timer has expired, at step 1122, the intermediary device can reset the priority of the data packets in the reprioritized data stream to a pre-increased level”).
Hence, it would have be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong by adapting the teachings of Dhanabalan for prioritizing data streams (see ¶ [0005] of Dhanabalan).
Regarding claim 9, Wong does not expressly disclose wherein the plurality of instructions, when executed, reset the receiving thread's current priority to a most-recently changed priority to process the message.
However, Dhanabalan teaches wherein the plurality of instructions, when executed, reset the receiving thread's current priority to a most-recently changed priority to process the message (see ¶ [0007] “The method can include resetting the second traffic priority level to a pre-increased level. In some implementations, the method can include determining, by the reprioritizer, a traffic class of the first packet and a traffic class of the second packet. The method can also include setting the second traffic priority of the second data stream to be greater than the first traffic priority of the first data stream responsive to the first packet and the second packet being within the same traffic class.”).

Hence, it would have be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong by adapting the teachings of Dhanabalan for prioritizing data streams (see ¶ [0005] of Dhanabalan).
Regarding claim 10, Wong does not expressly disclose wherein the receiving thread's current priority is a temporary priority used for processing a previous message that has not been completed.

Hence, it would have be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong by adapting the teachings of Dhanabalan for prioritizing data streams (see ¶ [0005] of Dhanabalan).
	
(2) Response to Argument

Wong is not analogous art
Appellants argue that Wong is not analogous art because Wong is not in the field of Applicant’s endeavor, because Wong doesn’t schedule threads for execution, and is not pertinent to the problem addressed by the applicant. Wong is not analogous art to Dodge. 
Examiner strongly disagrees. In response to applicant's argument that Wong is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, appellant’s field of endeavor and particular problem is about port groups, specifically bounding together ports to form a port group and to improve processing performance and balancing of loads for messages/events on multiple ports (see ¶[0006]). See also ¶[0028] “The port group service 30 may support configurations which control how the messages/events received on the various ports are queued with respect to each other (and thus may affect the order in which messages/events are processed among the messages/events received on the ports in the port group).” This is done using priority on ports. (see ¶[0037] “For example, in one embodiment, the queue policy may be first in, first out 
Wong is analogous art because they too are concerned with port groups and to improve processing performance and balancing of loads for messages/events on multiple ports by using a priority logic. See Wong ¶ [0005] “The aggregation circuit includes (a) a plurality of ingress data ports, each ingress data port adapted to receive an input data stream from a corresponding first processor, each input data stream formed of ingress data packets, each ingress data packet including priority factors coded therein, (b) an aggregation module coupled to the ingress data ports, adapted to analyze and combine the plurality of input data steams into one aggregated data stream in response to the priority factors, (c) a memory coupled to the aggregation module, adapted to store analyzed data packets, and (d) an output data port coupled to the aggregation module, adapted to output the aggregated data stream to the second processor.” See ¶[0029] “[0028] The first packet analyzer 40a is coupled to the first data port 16a, and adapted to classify each of the ingress data packets in the first data stream 24a into one of predetermined priority classes based on the priority factors of the ingress data packets. Similarly, the second packet analyzer 40b is coupled to the second data port 16b, and adapted to classify each of the ingress data packets in the second data stream 24b into one of predetermined priority classes based on the priority factors. As described above, each of the ingress data packets includes, typically in the header, certain information such as indication of the type of the packets (ordinary data packet, protocol packet, control or management packet, and the like), port information, virtual LAN (VLAN) address, and the like, which can be used as priority factors. The priority class of each data packet is determined using one or more priority factors.”

The combination of Wong and Dodge does not render claims obvious
Appellants argue the prior art does not disclose “wherein the receive policy specifies a priority at which the receiving thread executes to process the message, wherein the priority affects scheduling of the receiving thread for execution in the computer with respect to other threads.” Appellants argue that 
Examiner strongly disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, appellant is clearly attacking Wong solely and not considering the rejection as a combination of references. Dodge clearly teaches priority execution of threads, specifically 
¶ [0050] “FIG. 5 shows a method for transferring the status of a thread in message-passing operating system 500. In a message-passing operating system, when a thread sends a message to a server, the thread that receives the message may inherit the priority of the sending thread. This prevents priority inversion, because the server thread is doing work on behalf of the sending client. The thread in an adaptive partition may send a message to the server in block 510. The server may assign the priority level of the sending thread to the receiving thread. The server also may assign the criticality status of the sending thread to the receiving thread. In block 520, the receiving thread in the server joins the adaptive partition of the sending client.” 
¶ [0042] “The scheduler accounting may fully accumulate all of the CPU time spent executing by a thread. This may include, but is not limited to, time spent in interrupt handling threads, kernel execution time and partial timeslice execution. This is known as microbilling. Time spent by the idle thread is never billed. Time spent spin-locked on one processor while waiting to enter the kernel may be charged to the thread that is trying to enter the kernel. After the CPU budget has been calculated for the threads in an adaptive partition, the schedule microbills the amount of CPU budget used to the adaptive partition's assigned CPU budget at block 150.” 
for prioritizing access to a mutex in an adaptive partitioning system, when one thread may hold a mutex, and several other threads may be waiting for the same mutex 1000. When the thread holding the mutex runs out of budget, the scheduler begins billing the run time of the thread holding the mutex to the partition of the thread waiting for the mutex which, of all the threads waiting for the mutex, is most likely to run next. The scheduler may also begin billing the run time of any thread deemed to be working on behalf of the thread holding the mutex to the partition. The waiting thread, which may be waiting for the same mutex as the current thread holding the mutex, may be determined to be "most likely to run next" at block 1010. At block 1020, the operating system may raise the priority level of the thread holding the mutex to the priority of the waiting thread which is most likely, of all the waiting threads, to run next. The current thread holding the mutex may be charged the waiting time to the holding thread's CPU budget until the holding thread's CPU budget is exhausted (reaches zero) 1030. At block 1040, the holding thread's remaining CPU time is charged to the partition of the waiting thread most likely to run next.”
	Clearly, you can see that Dodge teaches the claim limitation “wherein the receive policy specifies a priority at which the receiving thread executes to process the message, wherein the priority affects scheduling of the receiving thread for execution in the computer with respect to other threads” as referenced above.
	Claim 3
Appellants argue that Wong does not disclose different policies assigned to different messages in the same queue, based on the port on which the message is received. Examiner strongly disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different policies assigned to different messages in the same queue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims at most recite two different queue policy, a first queue policy of first in first out (FIFO) and a second queue policy of priority. Examiner has already shown that Wong teaches both of these 
Claim 4
Appellants argue that Wong does not disclose that the priority are of the first port to one or more second ports. 
Examiner strongly disagrees. Wong clearly teaches the priorities are applied to the ports, see ¶ [0052] “per-port priority” and ¶[0053] “The decoded data packets are buffered in a FIFO (342), and dispatched to the destination port by forwarding logic (344).” See ¶ [0028] “The first packet analyzer 40a is coupled to the first data port 16a, and adapted to classify each of the ingress data packets in the first data stream 24a into one of predetermined priority classes based on the priority factors of the ingress data packets. Similarly, the second packet analyzer 40b is coupled to the second data port 16b, and adapted to classify each of the ingress data packets in the second data stream 24b into one of predetermined priority classes based on the priority factors.”
Claim 5
Appellants argue that Wong does not disclose “messages having the same priority are processed in the order the message are received”
Examiner strongly disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Wong clearly teaches the messages having the same priority are processed in the order the message are received, because Wong teaches the messages can be processed in FIFO order, meaning that they are processed in the order it was received regardless of same priority. See ¶ [0045] “These write buffers 152a and 152b are typically first-in first-out ( FIFO) buffers and adapted to store the analyzed data packets until they are written into the memory 120.”

Claim 7 and 22
Appellants argue that Wong nor Dodge disclose “the receive policy causes the receiving thread to execute at a current priority of the receiving thread”
Examiner strongly disagrees. Wong in view of Dodge teaches the claimed limitations. Specifically Dodge teaches the receive policy causes the receiving thread to execute at a current priority of the receiving thread, by disclosing the receiving thread executing according to the assigned priority level, see ¶ [0011] “The server receives the message and may assign the priority level of the sending thread to the receiving thread. To avoid priority inversion, the scheduler may join the receiving thread to the adaptive partition of the sending thread and may begin billing the execution time of the receiving thread to the partition of the sending thread.”

Claim 11 and 23
Appellants argue that Wong nor Dodge disclose a receive policy associated with the first port, nor of a thread executing at a priority associated with the first port.
Examiner strongly disagrees. Wong clearly teaches the priorities are applied to the ports, see ¶ [0052] “per-port priority” and ¶[0053] “The decoded data packets are buffered in a FIFO (342), and dispatched to the destination port by forwarding logic (344).” See ¶ [0028] “The first packet analyzer 40a is coupled to the first data port 16a, and adapted to classify each of the ingress data packets in the first data stream 24a into one of predetermined priority classes based on the priority factors of the ingress data packets. Similarly, the second packet analyzer 40b is coupled to the second data port 16b, and predetermined priority classes based on the priority factors.”

Claim 12
Appellants argue that Wong nor Dodge disclose “execute at a priority associated to a source thread that transmitted the message to the first port”
Wong clearly teaches messages can be transmitted to the first port, see ¶ [0005] “a plurality of ingress data ports, each ingress data port adapted to receive an input data stream from a corresponding first processor”
Dodge clearly teaches priority execution of source threads associated to a source thread, specifically ¶ [0050] “FIG. 5 shows a method for transferring the status of a thread in message-passing operating system 500. In a message-passing operating system, when a thread sends a message to a server, the thread that receives the message may inherit the priority of the sending thread. This prevents priority inversion, because the server thread is doing work on behalf of the sending client. The thread in an adaptive partition may send a message to the server in block 510. The server may assign the priority level of the sending thread to the receiving thread. The server also may assign the criticality status of the sending thread to the receiving thread. In block 520, the receiving thread in the server joins the adaptive partition of the sending client.” 
Thus, it is the combined teachings that teach the claim limitation as a whole. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim 8
Appellant argues similar arguments addressed above that the citation is referring to packets not threads. Examiner has already shown threads in Dodge. Additionally Dhanabalan was cited to teach the resetting priority (see ¶ [0324])
Claim 10
Appellant argues similar arguments addressed above that the citation is referring to packets not threads. Examiner has already shown threads in Dodge. Additionally Dhanabalan was cited to teach a temporary priority (see ¶ [0319]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

Conferees:

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194    
                                                                                                                                                                                                    /EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.